DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Amendment After Final (“Amendment”) filed on 15 June 2020 has been entered.

Status of the Claims
The currently pending claims in the present application are claims 1-20 from the Amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	The first step of the patent eligibility analysis, Step 1, asks whether the claim is to one of the four statutory categories outlined in 35 USC 101, that is, to one of a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) Claims 1-20 all meet the criteria of Step 1. Specifically, the “method” of claims 1-8 constitutes a process under 35 USC 101; the “computing device” of claims 9-15 constitutes a machine under the statute, and “non-transitory computer-readable medium” of claims 16-20 constitutes a manufacture under the statute. Claims 1-20 are, nevertheless, ineligible for patenting based on subsequent steps of the patent eligibility analysis covered in the paragraphs below.
	The next step of the patent eligibility analysis, Step 2A, asks whether a claim is directed to a judicial exception. (See MPEP 2106.04.) Step 2A is a two prong inquiry. (See MPEP 2106.04(II)(A).) The first prong, referred to as Prong One, asks whether the claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using claim 1 as an example, the claim recites the following limitations:
“A method for using aggregated merchant analytics for a sector to determine a loan risk for the sector,” “said method comprising” the steps listed below.
“Defining a plurality of sectors of a geographic region.”
“Receiving” “portfolio loan information for a plurality of merchants, wherein the portfolio loan information includes information of pending loans granted by one or more entities to the plurality of merchants.”
“Defining,” “based on the portfolio loan information, a portfolio record including a set of merchants of the plurality of merchants, wherein the portfolio record is” a “record representing the portfolio loan information of the set of merchants, and 
“Receiving” “transaction data for financial transactions i) occurring within a period of time and ii) associated with the plurality of merchants, the transaction data including a plurality of merchant identifiers each associated with the plurality of merchants, the plurality of merchants located in the geographic region.”
“Identifying, using the plurality of merchant identifiers, for each merchant of the set of merchants, one sector of the plurality of sectors in which each merchant is located.”
“Grouping” “a subset of merchants of the set of merchants based on the sector, the sector being common to the subset of merchants.”
“Generating” “aggregated merchant analytics for the subset of merchants by combining i) the portfolio record including the subset of merchants located in the sector and ii) the transaction data associated with the subset of merchants located in the sector, wherein the aggregated merchant analytics represent a ranking of each sector relative to all other sectors of the plurality of sectors.”
“Determining, based on the portfolio record including the subset of merchants, a total pending loan amount for the sector.”
“Calculating a loan risk score for the sector based on the aggregated merchant analytics and the total pending loan amount for the sector.”
“Receiving” “a selection of one of the aggregated merchant analytics from the metric information module.”
	The above-listed claim limitations of claim 1 fall within at least one of the groupings of abstract ideas from MPEP 2106.04(a). For example, the claimed “calculating” step recites at least one of mathematical relationships, mathematical formulas or equations, and mathematical 
	The other steps of claim 1 recite fundamental economic principles or practices including hedging and mitigating risk associated with loans granted to merchants; commercial or legal interactions including agreements and legal obligations in the form of loans, and also business relations between providers of loans and merchants that have accepted the loans; and managing personal behavior or relationships or interactions between people, including following rules or instructions for handling information associated with gauging the riskiness of loans. (See MPEP 2106.04(a)(2)(II)(A), (B), and (C).) The claimed steps are analogous to: mitigating settlement risk, financial instruments that are designed to protect against the risk of investing in financial instruments, hedging, mitigating settlement risk, processing information through a clearing-house, where the business relation is the relationship between a party submitted a credit application (e.g., a car dealer) and funding sources (e.g., banks) when processing credit applications, and a series of instructions of how to hedge risk, which are examples of: subject matter where the commercial or legal interaction is an agreement in the form of contracts, a legal obligation, and business relations; and subject matter amounting to following rules or instructions. (See id.) For at least these reasons, the claim do not meet the patent eligibility criteria of Step 2A, Prong One.
	The second prong of Step 2A, referred to as Prong Two, asks whether the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use claim 1 as an example, the claim recites the following additional elements.
“Said method implemented by a merchant analytics computing device including at least one processor in communication with a memory, the merchant analytics computing device in communication with at least one user computing device.”
The claimed “receiving” is “by the merchant analytics computing device from the at least one user computing device.”
The claimed “defining” is “by the merchant analytics computing device.”
The claimed “record” is “an electronic” one.
The claimed “receiving” is “by the merchant analytics computing device.”
The claimed “grouping” is “by the merchant analytics computing device.”
The claimed “generating” is “by the merchant analytics computing device.”
“Causing to be displayed, by the merchant analytics computing device, on a user interface of the at least one user computing device, a dynamic geographic map including the sector overlaid thereon, wherein the dynamic geographic map is configured to selectively display a pattern over the sector, wherein the pattern includes at least one of a color and a shade, and wherein the pattern corresponds to the loan risk score for the sector.”
“Causing to be displayed, by the merchant analytics computing device on the user interface as an overlay on the dynamic geographic map, a metric information module enabling a user selection among a plurality of the aggregated merchant analytics.”
The claimed “receiving” is “by the merchant analytics computing device from the user interface.”
“In response to receiving the selection, causing to be displayed, by the merchant analytics computing device on the dynamic geographic map on the user interface, an updated pattern over the sector, wherein the updated pattern corresponds to the selected one of the aggregated merchant analytics other than the loan risk score, and wherein the metric information module remains overlaid in a same position on the dynamic geographic map.”

	The last step of the patent eligibility analysis, referred to as Step 2B, asks whether the claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) Using claim 1 as an example, the rationales presented above in the discussion of Step 2A, Prong Two of the patent eligibility analysis, also are applicable in Step 2B. That is, for at least the same reasons as specified in Step 2A, Prong Two, the additional elements of claim 1 fail to meet the eligibility criteria of Step 2B. Additionally, at least some of the additional elements that were identified as amounting to insignificant extra-solution activity in Step 2A, Prong Two, also amount to well-understood, routine, conventional activity for purposes of Step 2B. (See MPEP 2106.05(d)(II).) Because the limitations of claim 1 fail to meet the eligibility criteria of Prongs One and Two of Step 2A, and of Step 2B, claim 1 is rejected as ineligible under 35 USC 101.
Claims 2-8 depend from claim 1, and thus, each of them includes all of the limitations of claim 1. The limitations in these dependent claims elaborate on aspects introduced in claim 1 by, for example, further describing types of, and uses for, the data of claim 1, and do so in a way that does not overcome the ineligibility rationales applied against claim 1, while also making 
Claims 9-15, while of different scope relative to claims 1-7, recite limitations similar to the limitations of claims 1-7. As such, claims 9-15 are ineligible for patenting under 35 USC 101 for at least the same reasons as those provided above in the rejection of claims 1-7.
Similarly, claims 16-20, while of different scope relative to claims 1-7 and 10-15, recite limitations similar to the limitations of claims 1-7 and claims 10-15. As such, claims 16-20 are ineligible for patenting under 35 USC 101 for at least the same reasons as those provided above in the rejection of claims 1-7 and claims 10-15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2016/0335650 A1 to Ghosh et al. (“Ghosh”) in view of U.S. Pat. App. Pub. No. 2015/0170076 A1 to Pawar et al. (“Pawar”).
Regarding claim 1, Ghosh discloses the following limitations:
“A method for using aggregated merchant analytics for a sector to determine a loan risk for the sector, said method implemented by a merchant analytics computing device including at least one processor in communication with a memory, the merchant analytics computing device in communication with at least one user computing device, said method comprising” the steps listed below. Ghosh discloses these claim limitations in Ghosh’s own claim 1. (See p. 14.)
“Defining a plurality of sectors of a geographic region.” Ghosh discloses this claim limitation in Ghosh’s own claim 1. (See p. 15.)
“Receiving, by the merchant analytics computing device from the at least one user computing device, portfolio” “information for a plurality of merchants.” Ghosh discloses, “In the example embodiment, the merchant analytics computing device is configured to receive information describing a merchant in a merchant management portfolio during a configuration period referred to as a "Setup Phase". In an example embodiment, a user (e.g., a commercial real estate owner or lender, a business owner, or marketing director) may access the merchant analytics computing device (directly or via any suitable client user computing device in communication with the merchant analytics computing device) and may provide such information.” (See para. [0024].)
“Defining, by the merchant analytics computing device based on the portfolio” “information, a portfolio record including a set of merchants of the plurality of merchants, wherein the portfolio record is an electronic record representing the 
“Receiving, by the merchant analytics computing device, transaction data for financial transactions i) occurring within a period of time and ii) associated with the plurality of merchants, the transaction data including a plurality of merchant identifiers each associated with the plurality of merchants, the plurality of merchants located in the geographic region.” Ghosh discloses this claim limitation in Ghosh’s own claim 1 (see p. 15), and also discloses, “For example, the merchant analytics computing device may use merchant identifiers included in the transaction data to identify a location of each merchant, and then define the sectors” (see para. [0022]), which reads on the claimed “transaction data including a plurality of merchant identifiers.”
“Identifying, using the plurality of merchant identifiers, for each merchant of the set of merchants, one sector of the plurality of sectors in which each merchant is located.” Ghosh discloses, “identifying, for each merchant of the plurality of merchants, one sector of the plurality of sectors in which the merchant is located.” (See p. 15, in claim 1.) Ghosh also discloses, “For example, the merchant analytics computing device may use merchant identifiers included in the transaction data to identify a location of each merchant, and then define the 
“Grouping, by the merchant analytics computing device, a subset of merchants of the set of merchants based on the sector, the sector being common to the subset of merchants.” Ghosh discloses, “The merchant analytics computing device is configured to define a plurality of ‘merchant sectors,’ ‘sector locations,’ or ‘sectors’ (used interchangeably herein). More specifically, the merchant analytics computing device is configured to divide up a geographic region (e.g., a country, state, city, county, etc.) into a plurality of sectors containing merchants therein (i.e., a subset of a plurality of merchants located within the geographic region).” (See para. [0019].) Ghosh also discloses, “‘Merchant classification information’ includes information categorizing the merchant within categories that may be relevant to the monitoring of the value of the merchant. For example, merchant classification information may categorize a merchant according to a particular industry, location, or other classification, for example, ‘retail’, ‘office’, ‘warehouse’, ‘manufacturing’, ‘healthcare,’ ‘outdoor mall’, ‘indoor mall’ and any other suitable information.” (See para. [0028].) The classifying of merchants based on the additional merchant classification information in Ghosh reads on the claimed “grouping” “a subset of merchants.”
“Generating, by the merchant analytics computing device, aggregated merchant analytics for the subset of merchants by combining i) the portfolio record including the subset of merchants located in the sector and ii) the transaction data associated with the subset of merchants located in the sector, wherein the aggregated merchant analytics represent a ranking of each sector relative to all other sectors of the plurality of sectors.” Ghosh discloses, “In an example embodiment, the merchant analytics computing device generates analytics (e.g., 
“Determining, based on the portfolio record including the subset of merchants, a total” “amount for the sector.” Ghosh discloses, “In some implementations, generating component 1740 (or any other component of merchant analytics computing device 112) may be further configured to calculate a growth of each sector using received transaction data for a subset of the plurality of merchants located in each corresponding sector. The growth represents a difference in total sales revenue in each sector from a beginning of the period of time to an end of the period of time. Generating component 1740 may be further configured to determine a relative ranking for each sector by comparing the growth of each sector of the plurality of sectors and generate the growth score for each sector based on the relative ranking.” (See para. [0106].) The total sales revenue in each sector in Ghosh is one example of the claimed “total” “amount for the sector.”
“Calculating a” “score for the sector based on the aggregated merchant analytics and the total” “amount for the sector.” See the immediately preceding bullet point. The growth score for each sector in Ghosh reads on the claimed “score for the sector.”
“Causing to be displayed, by the merchant analytics computing device, on a user interface of the at least one user computing device, a dynamic geographic map including the sector overlaid thereon, wherein the dynamic geographic map is configured to selectively display a pattern over the sector, wherein the pattern includes at least one of a color and a shade, and wherein the pattern corresponds to the” “score for the sector.” Ghosh discloses, “The UI may also allow the user to switch between a ‘street map’ view, in which the divisions of 
“Causing to be displayed, by the merchant analytics computing device on the user interface as an overlay on the dynamic geographic map, a metric information module enabling a user selection among a plurality of the aggregated merchant analytics.” Ghosh discloses, “The screenshot 600 further includes a metric information module 620. The metric information module 620 allows the 
“Receiving, by the merchant analytics computing device from the user interface, a selection of one of the aggregated merchant analytics from the metric information module.” Ghosh discloses, “The screenshot 600 further includes a metric information module 620. The metric information module 620 allows the user to select between available merchant analytics metrics (e.g., Composite, Growth, Stability, Size, Traffic, and Ticket Size scores) using a drop-down menu 622.” (See para. [0091].)
“In response to receiving the selection, causing to be displayed, by the merchant analytics computing device on the dynamic geographic map on the user interface, an updated pattern over the sector, wherein the updated pattern corresponds to the selected one of the aggregated merchant analytics other than the” “score, and wherein the metric information module remains overlaid in a same position on the dynamic geographic map. The user selections that cause the changes going from screenshot to screenshot with respect to FIGS. 8-13 read on the claimed “receiving the selection” and “causing to be displayed” “an updated pattern.”
Pawar discloses the following limitations of claim 1 that do not appear to explicitly be disclosed in their entirety by Ghosh:
The claimed “portfolio” “information” is “portfolio loan information” “wherein the portfolio loan information includes information of pending loans granted by one or more entities to the plurality of merchants.” Pawar discloses, “As described briefly above, embodiments of the invention relate generally to apparatuses and methods for providing a more comprehensive exposure analysis for an institution. 
The claimed “electronic record” is one “representing the portfolio loan information.” Pawar discloses, “As also illustrated in FIG. 1, the comprehensive exposure analysis system 30 is configured to communicate with a transaction data datastore 10, an exposure data datastore 20, and an entity data datastore 25. In some embodiments of the invention, the transaction data datastore 10, the exposure data datastore 20, and/or the entity data datastore 25 are stored on the memory devices of one or more other systems, such as one or more banking computer systems, which may or may not be maintained by the same entity maintaining the comprehensive exposure analysis system 30.” (See para. [0047].) The data elements in at least the exposure data datastore in Pawar reads on the claimed “electronic record” “representing portfolio loan information.”
The claimed “total” “amount” is “a total pending loan amount.” Pawar discloses, “The exposure data 20 generally includes information about the institution's exposure to one or more entities with respect to one or more different areas. For example, in one embodiment, the exposure analysis involves an analysis of an institution's credit exposure. As used herein ‘credit exposure’ relates to the 
The claimed “score” is a “loan risk score.” Pawar discloses, “The comprehensive exposure metrics 68 generally include any information about the institution's exposure (e.g., in terms of credit, revenue, or the like) to one or more entities and/or related entities.” (See para. [0054].) Pawar also discloses, “For example, in some embodiments of the invention, the interfaces of FIGS. 7-12 are provided to a user via the display device 72 and the user interface system 70. The comprehensive exposure metrics 68 may then be used by the user to assess risk and/or identify business opportunities that may then prompt action on behalf of the institution.” (See para. [0056].) Pawar further discloses, “The consolidated picture of exposure can include but is not limited to consumer exposure, consumer risk rating (FICO), commercial exposure, commercial risk rating, cross-sectional views based on company, sector, industry, geography, supplemental risk, and/or the like for a particular point in time or for a particular point in time as a function of the difference with a previous point in time.” (See para. [0104].) One or more of the comprehensive exposure metrics in Pawar reads on the claimed “loan risk score.”
The claimed “pattern” is one that “corresponds to the loan risk score.” As explained above, Ghosh already teaches the claimed “pattern.” Pawar discloses, “FIG. 7B provides an exposure analysis interface illustrating a geographic chart 720 of the bank's customers that are associated with (e.g., employees and/or other business partners of) a particular user-selected company, in accordance 
The claimed “selected one of the aggregated merchant analytics” is “other than the loan risk score.” As explained above, the comprehensive exposure metrics in Pawar read on the claimed “loan risk score,” and Ghosh already teaches the claimed “selected one of the aggregated merchant analytics” through its disclosure of various scores.
Pawar discloses systems and methods to facilitate businesses looking for new opportunities and evaluating the risk associated with both existing opportunities and possible new opportunities (see paras. [0001] and [0002]), similar to the claimed invention and Ghosh. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system and method of Ghosh, by including the exposure data, comprehensive exposure metrics, and visuals relating to credit exposure of Pawar, with the existing information, scores, and patterned mapping relating to metrics of 
Regarding claim 2, the combination of Ghosh and Pawar teaches the following limitations:
“The method of Claim 1 further comprising: identifying, for each merchant of the plurality of merchants from among a plurality of merchant industries, one merchant industry with which the merchant is associated.” Ghosh discloses, “Each merchant for which associated transaction data and/or scores are stored may be indexed or identified in the database by at least one sector identifier and/or by merchant industry. Accordingly, the merchant analytics computing device may be configured to not only provide analytics for sectors, but may also be configured to provide analytics for particular industries and/or for particular merchants within that industry.” (See para. [0023].) Similarly, Pawar discloses, “The entity data 25 generally includes other data that the institution or system 30 has about one or more entities. For example, the entities may be customers of the institution and the entity data may include entity characteristic information such as FICO score, geographical location(s), household information, age, sex, industry, sector of economy, credit history, credit score or other rating, product preferences, other preferences, size in term of employees or financial characteristics, etc.” (See para. [0050].) Accordingly, the disclosed elements of Ghosh and Pawar, alone or in combination, teach the claim limitations.
“Generating, by the merchant analytics computing device, aggregated industry analytics for each merchant industry based on the transaction data associated with all merchants of the plurality of merchants associated with the merchant industry within each sector, wherein the aggregated industry analytics represent a ranking of each industry within the sector relative to each industry within one or more other sectors.” Ghosh discloses, “the aggregated merchant analytics represent a ranking of each sector relative to all other sectors of the plurality of sectors.” (See para. [0018].) Ghosh also discloses, “Each merchant for which associated transaction data and/or scores are stored may be indexed or identified in the database by at least one sector identifier and/or by merchant industry. Accordingly, the merchant analytics computing device may be configured to not only provide analytics for sectors, but may also be configured to provide analytics for particular industries and/or for particular merchants within that industry.” (See para. [0023].) Ghosh further discloses, “[0046] The merchant analytics computing device is further configured to facilitate the display of an interactive graphical user interface (UI). The UI may be displayed on a user computing device of a user. The UI is configured such that the user may easily view aggregated merchant analytics for a sector and/or for a particular industry, for example, as a graphical representation displayed on a map.” (See para. [0046].) Ghosh further discloses, “In the example embodiment, displayed sectors are colored or shaded according to the strength of generated merchant analytics, wherein a darker or more saturated color or shade indicates stronger analytics (e.g., more successful sectors).” (See para. [0047].) The analytics for industries in Ghosh read on the claimed aggregated industry analytics for each merchant industry,” and the coloring and shading of analytics in Ghosh reads on the claimed “ranking.” Similarly, Pawar discloses, “Some embodiments of the 
“Further calculating the loan risk score for each sector of the plurality of sectors based on the aggregated industry analytics.” Ghosh discloses, “The merchant analytics computing device may store transaction data, defined sectors, and/or merchant analytics (aggregated and/or individual) in a database. Each merchant for which associated transaction data and/or scores are stored may be indexed or identified in the database by at least one sector identifier and/or by merchant industry. Accordingly, the merchant analytics computing device may be configured to not only provide analytics for sectors, but may also be configured to provide analytics for particular industries and/or for particular merchants within that industry.” (See para. [0023].) The calculating of scores in Ghosh reads on the claimed “calculating the” “score,” the merchant analytics for sectors and industry in Ghosh read on the claimed “each sector of the plurality of sectors,” and the aggregated merchant analytics in Ghosh read on the claimed “aggregated industry analytics.” Pawar discloses risk exposure of loans and lines of credit as an additional form of analytics and metrics (see para. [0041]), where the exposure metrics in Pawar read on the claimed “loan risk score.” Accordingly, 
“Displaying, by the merchant analytics computing device, on the dynamic geographic map, the respective pattern corresponding to the loan risk score for a selected one of the merchant industries for each sector of the plurality of sectors.” Ghosh discloses, “The merchant analytics computing device is further configured to facilitate the display of an interactive graphical user interface (UI). The UI may be displayed on a user computing device of a user. The UI is configured such that the user may easily view aggregated merchant analytics for a sector and/or for a particular industry, for example, as a graphical representation displayed on a map.” (See para. [0046].) Ghosh also discloses, “In the example embodiment, displayed sectors are colored or shaded according to the strength of generated merchant analytics, wherein a darker or more saturated color or shade indicates stronger analytics (e.g., more successful sectors).” (See para. [0047].) The displaying of colors and shading on the UI map in Ghosh reads on the claimed “displaying” “on the dynamic geographic map, the respective pattern corresponding to the” “score,” and doing so for the aggregated merchant analytics for an industry in Ghosh reads on the claimed “for a selected one of the merchant industries,” and the displayed sectors in Ghosh reads on the claimed “each sector.” Pawar discloses risk exposure of loans and lines of credit as an additional form of analytics and metrics to be used and displayed (see para. [0041]), where the exposure metrics in Pawar read on the claimed “loan risk score.” Accordingly, the disclosed elements of Ghosh and Pawar, alone or in combination, teach the claim limitations.
Regarding claim 3, the combination of Ghosh and Pawar teaches the following limitations:
“The method of Claim 1 further comprising: determining a loan risk score trend for at least one sector based on calculated loan risk scores for the at least one sector for two or more periods of time.” Ghosh discloses, “The smart chart 640 also includes a trend graph 646, which is a visual representation of the size score trends for the selected sector 604 (North Carolina) over time.” (See para. [0092].) Ghosh also discloses another exemplary trend graph in para. [0095]. Populating the trend graph in Ghosh for North Carolina to cover years 2012 to 2015 (see FIG. 6) reads on the claimed “determining a” “score trend for at least one sector based on calculated” “scores” “for two or more periods of time.” Pawar discloses risk exposure of loans and lines of credit as an additional form of analytics and metrics to be used and displayed (see para. [0041]), where the exposure metrics in Pawar read on the claimed “loan risk score.” Accordingly, the disclosed elements of Ghosh and Pawar, alone or in combination, teach the claim limitations.
“Displaying the loan risk score trend on the user interface of the at least one user computing device, wherein the loan risk score trend is graphically displayed in association with the dynamic geographic map.” See FIG. 6 of Ghosh, where element 646 of the depicted screenshot read on the claimed “displaying the” “score trend on the user interface” and “wherein the” “score trend is graphically displayed in association with the dynamic geographic map.” Pawar discloses risk exposure of loans and lines of credit as an additional form of analytics and metrics to be used and displayed (see para. [0041]), where the exposure metrics in Pawar read on the claimed “loan risk score.” Accordingly, the disclosed elements of Ghosh and Pawar, alone or in combination, teach the claim limitations.

Regarding claims 16-18, while the claims are of different scope relative to claims 1-3, the claims recite limitations similar to those recited by claims 1-3. As such, claims 16-18 are obvious over the combination of Ghosh and Pawar for at least the same reasons as claims 1-3. See also, claim 16 on pp. 16 and 17 of Ghosh, which has portions tracking limitations of claim 16 of this application.
Claims 4-8, 12-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Pawar, and further in view of U.S. Pat. App. Pub. No. 2015/0019395 A1 to Bienstock et al. (“Bienstock”).
Regarding claim 4, the combination of Ghosh and Pawar teaches the following limitations:
“The method of Claim 1, wherein the merchant analytics include a growth score, said method further comprising: calculating a growth of the sector using the transaction data for the subset of merchants located in the sector, wherein the growth represents a difference in total sales revenue in the sector from a beginning of the period of time to an end of the period of time; determining a relative ranking for the sector by comparing the growth of the sector to the plurality of sectors; and generating the growth score for the sector based on the relative ranking.” Ghosh discloses these claim limitations in Ghosh’s own claim 2.
“Wherein the updated pattern corresponds to the growth score.” FIG. 9 of Ghosh shows a screenshot with geographic sectors having patterning based on growth (see ref. no. 942).

“Wherein calculating the loan risk score for the sector comprises multiplying the total pending loan amount for the sector by a normalization of the growth score for the sector and dividing by an average pending loan amount for the plurality of sectors.” Ghosh discloses, “In the example embodiment, the score is normalized to be between 0 and 1,000. In some embodiments, a higher score indicates a ‘better’ sector (i.e., a higher relative ranking).” (See para. [0034].) As explained above, Pawar discloses reviewing loans and lines of credit (see para. [0041]) that reads on the claimed “total pending loan amount.” Bienstock discloses, “According to one or more embodiments of the disclosure, described is a computer system and method that transforms individual factors (e.g., economic and demographic datasets) to a common metric and scope. This is preferably accomplished by standardizing the individual factors such that the mean equals zero and the standard deviation (e.g., a measure of how different of a particular location is from the average) is equal to 1. Utilizing this same scale, each individual factor measure is combined with their represented weights and summed, using an equal weighting for each factor) with one another to provide a final "composite" score of a particular geographic location (e.g., State, county, city or place).” (See para. [0009].) Bienstock also discloses, “In accordance with an illustrated embodiment each of the following measurements: Standardizing Measures; Measures are in a number of different scales: Average Weekly Wages (Actual numerical numbers); Poverty (Percentage); Foreclosures Rate (Rate); FHFA Price Index (Rate); Unemployment rate (Rate); and Labor Force Participation Rate (Rate). Each are preferably transformed into a common metric preferably with an average value of 0 and a standard deviation (e.g., a measure iZi.” (See para. [0026].) The variable value in Bienstock is analogous to the claimed “total pending loan amount,” the average in the standard deviation in Bienstock is analogous to the claimed “average pending loan amount,” the placement of the variable value in the numerator and the standard deviation in the denominator is analogous to the claimed “dividing by an average pending loan amount,” the weights in Bienstock are analogous to the claimed “growth score,” and multiplying the weights by the Z-scores in Bienstock is analogous to the claimed “multiplying the pending loan amount” “ by a normalization of the growth score.”
Bienstock describes a computer implemented method and data processing system for use with financial instruments and tools, and more particularly, a computer system and method for providing geographic scores based on economic and demographic data (see para. [0002]), similar to the claimed invention and the combination of Ghosh and Pawar. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the credit exposure metric processing performed by the combination 
Regarding claim 5, the combination of Ghosh and Pawar teaches the following limitations:
“The method of Claim 1, wherein the aggregated merchant analytics include a stability score, said method further comprising: calculating a stability of the sector using the transaction data for the subset of merchants located in the sector, wherein the stability represents maintenance of total sales revenue within a range of values around an average value of the total sales revenue in the sector during the period of time; determining a relative ranking for the sector by comparing the stability of the sector to the plurality of sectors; and generating the stability score for the sector based on the relative ranking.” Ghosh discloses these claim limitations in Ghosh’s own claim 3.
“Wherein the updated pattern corresponds to the stability score.” FIG. 10 of Ghosh shows a screenshot with geographic sectors having patterning based on stability (see ref. no. 1042).
Bienstock discloses the following limitations of claim 5 that do not appear to explicitly be taught in their entirety by the combination of Ghosh and Pawar:
“Wherein calculating the loan risk score for the sector comprises multiplying the total pending loan amount for the sector by a normalization of the stability score for the sector and dividing by an average pending loan amount for the plurality of sectors.” See the aspects of Ghosh, Pawar, and Bienstock that were highlighted in the rejection of claim 4 above. The variable value in Bienstock is analogous to the claimed “total pending loan amount,” the average in the standard deviation in 
Bienstock describes a computer implemented method and data processing system for use with financial instruments and tools, and more particularly, a computer system and method for providing geographic scores based on economic and demographic data (see para. [0002]), similar to the claimed invention and the combination of Ghosh and Pawar. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the credit exposure metric processing performed by the combination of Ghosh and Pawar, to involve use of the standard deviations, Z-scores, and weighting of Bienstock, to provide unbiased, objective scores premised upon actual economic and demographic data that is relevant to the economic well-being of the geography being scored relative to like geographies, as taught by Bienstock (see paras. [0003] and [0005]).
Regarding claim 6, the combination of Ghosh and Pawar teaches the following limitations:
“The method of Claim 1, wherein the aggregated merchant analytics include a size score, said method further comprising: calculating a size of the sector using the transaction data for the subset of merchants located in the sector, wherein the size represents a total sales revenue in the sector during the period of time; determining a relative ranking for the sector by comparing the size of the sector to the plurality of sectors; and generating the size score for the sector based on 
“Wherein the updated pattern corresponds to the size score.” FIG. 8 of Ghosh shows a screenshot with geographic sectors having patterning based on size (see ref. no. 842).
Bienstock discloses the following limitations of claim 6 that do not appear to explicitly be taught in their entirety by the combination of Ghosh and Pawar:
“Wherein calculating the loan risk score for the sector comprises multiplying the total pending loan amount for the sector by a normalization of the size score for the sector and dividing by an average pending loan amount for the plurality of sectors.” See the aspects of Ghosh, Pawar, and Bienstock that were highlighted in the rejection of claim 4 above. The variable value in Bienstock is analogous to the claimed “total pending loan amount,” the average in the standard deviation in Bienstock is analogous to the claimed “average pending loan amount,” the placement of the variable value in the numerator and the standard deviation in the denominator is analogous to the claimed “dividing by an average pending loan amount,” the weights in Bienstock are analogous to the claimed “size score,” and multiplying the weights by the Z-scores in Bienstock is analogous to the claimed “multiplying the pending loan amount” “by a normalization of the size score.”
Bienstock describes a computer implemented method and data processing system for use with financial instruments and tools, and more particularly, a computer system and method for providing geographic scores based on economic and demographic data (see para. [0002]), similar to the claimed invention and the combination of Ghosh and Pawar. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the credit exposure metric processing performed by the combination 
Regarding claim 7, the combination of Ghosh and Pawar discloses the following limitations:
“The method of Claim 1, wherein the aggregated merchant analytics include a traffic score, said method further comprising: calculating a traffic of the sector using the transaction data for the subset of merchants located in the sector, wherein the traffic represents a number of transactions initiated in the sector during the period of time; determining a relative ranking for the sector by comparing the traffic of the sector to the plurality of sectors; and generating the traffic score for the sector based on the relative ranking.” Ghosh discloses these claim limitations in Ghosh’s own claim 5.
“Wherein the updated pattern corresponds to the traffic score.” FIG. 11 of Ghosh shows a screenshot with geographic sectors having patterning based on traffic (see ref. no. 1142).
Bienstock discloses the following limitations of claim 7 that do not appear to explicitly be taught in their entirety by the combination of Ghosh and Pawar:
“Wherein calculating the loan risk score for the sector comprises multiplying the total pending loan amount for the sector by a normalization of the traffic score for the sector and dividing by an average pending loan amount for the plurality of sectors.” See the aspects of Ghosh, Pawar, and Bienstock that were highlighted in the rejection of claim 4 above. The variable value in Bienstock is analogous to the claimed “total pending loan amount,” the average in the standard deviation in Bienstock is analogous to the claimed “average pending loan amount,” the 
Bienstock describes a computer implemented method and data processing system for use with financial instruments and tools, and more particularly, a computer system and method for providing geographic scores based on economic and demographic data (see para. [0002]), similar to the claimed invention and the combination of Ghosh and Pawar. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the credit exposure metric processing performed by the combination of Ghosh and Pawar, to involve use of the standard deviations, Z-scores, and weighting of Bienstock, to provide unbiased, objective scores premised upon actual economic and demographic data that is relevant to the economic well-being of the geography being scored relative to like geographies, as taught by Bienstock (see paras. [0003] and [0005]).
Regarding claim 8, the combination of Ghosh and Pawar teaches the following limitation:
“The method of Claim 1, wherein the aggregated merchant analytics include a composite score, said method further comprising generating a plurality of score factors by: generating a growth score for each sector, wherein the growth score represents a first relative ranking of the plurality of sectors based on a difference in total sales revenue in each sector from a beginning of the period of time to an end of the period of time; generating a stability score for each sector, wherein the stability score represents a second relative ranking of the plurality of sectors based on a maintenance of a total sales revenue within a range of values around an average value of the total sales revenue in each sector during the period of 
“Wherein the metric information module enables the user selection from among each of the growth score, the stability score, the size score, the traffic score, and the ticket size score, thereby causing to be displayed, on the dynamic geographic map on the user interface, a dynamic visualization to the user of how each of the score factors in each sector contributes to the loan risk score of the sector.” Ghosh discloses, “The screenshot 600 further includes a metric information module 620. The metric information module 620 allows the user to select between available merchant analytics metrics (e.g., Composite, Growth, Stability, Size, Traffic, and Ticket Size scores) using a drop-down menu 622. In the example embodiment, the metric information module 620 further includes a score scale 626, which provides an explanation to the user of the color-coding of the sectors. The sectors displayed in view 602 are shown "painted" with colors and/or shades corresponding to the score scale 626, which visually indicates the 
Bienstock discloses the following limitations of claim 8 that do not appear to explicitly be taught in their entirety by the combination of Ghosh and Pawar:
 “Wherein calculating the loan risk score for each sector comprises multiplying the total pending loan amount for a sector by a normalization of the composite score for the sector and dividing by an average pending loan amount for the plurality of sectors.” See the aspects of Ghosh, Pawar, and Bienstock that were highlighted in the rejection of claims 4-7 above. The variable value in Bienstock is analogous to the claimed “total pending loan amount,” the average in the standard deviation in Bienstock is analogous to the claimed “average pending loan amount,” the placement of the variable value in the numerator and the standard deviation in the denominator is analogous to the claimed “dividing by an average pending loan amount,” the weights in Bienstock are analogous to the claimed “composite score,” and multiplying the weights by the Z-scores in Bienstock is analogous to the claimed “multiplying the pending loan amount” “ by a normalization of the composite score.”
Bienstock describes a computer implemented method and data processing system for use with financial instruments and tools, and more particularly, a computer system and method for providing geographic scores based on economic and demographic data (see para. [0002]), similar to the claimed invention and the combination of Ghosh and Pawar. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed 
Regarding claims 12-15, while the claims are of different scope relative to claims 4-7, the claims recite limitations similar to those recited by claims 4-7. As such, claims 12-15 are obvious over the combination of Ghosh, Pawar, and Bienstock for at least the same reasons as claims 4-7.
Regarding claims 19 and 20, while the claims are of different scope relative to claims 4 and 8, the claims recite limitations similar to those recited by claims 4 and 8. As such, claims 19 and 20 are obvious over the combination of Ghosh, Pawar, and Bienstock for at least the same reasons as claims 4 and 8.

Response to Arguments
	On pp. 20-23 of the Amendment, the applicant argues that the pending claims are not directed to an abstract idea. The examiner finds the arguments unpersuasive. Each of the applicant’s arguments is addressed in one or more of the paragraphs below.
	A first argument made by the applicant in the Amendment is that the pending claims are eligible under Step 2A, Prong Two because the claims demonstrate a practical application by showing that the claims recite an improvement to an existing technology. (See p. 22.) The first argument relates primarily to claims 1, 9, and 16. (See p. 23.) The applicant identifies alleged technical problems with conventional technology, citing a passage from para. [0064] of the specification. (See id.) The applicant asserts that tools for visualizing the many complex factors that relate to a merchant’s loan risk score are lacking in the conventional technology and are limited due to a need to preserve confidentiality of data pertaining to individual merchants. The 
	The examiner finds the first argument and related assertions unpersuasive with respect to overcoming the ineligibility rejection under 35 USC 101. Each of the improvements alleged by the applicant, including the ability to visualize many complex factors related to loan risk scores, the ability to preserve confidentiality, the integrating of transaction data from network sources, and facilitating evaluations of relative success of certain sectors and merchants over others, is not the type of improvement that warrants patent eligibility. While the conventional technology the applicant uses as a baseline is computer-based, the computers and related elements in the conventional technology and the claimed invention constitute additional elements that are mere instructions to apply an exception because they recite no more than an idea of a solution or outcome (similar to remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information), and/or do not more than merely invoke computers or machinery as a tool to perform an existing process (similar to a commonplace business method or mathematical algorithm being applied on a general purpose computer, generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, and requiring the use of software to tailor information and provide it to the user on a generic computer). (See 
	A second argument made by the applicant on p. 23 of the Amendment is that claims 8 and 20 recite further details (generating specific score factors affecting loan risk scoring, a metric information module of the user interface allowing users to select a score type for display on a dynamic geographic map on the interface, and providing a dynamic visualization to the user of how score factor contributions to loan risk scores of sectors) that constitute a specific solution to the lack of tools in the conventional technology for visualizing many complex factors relating to merchant loan risk scoring, and thus, establish a practical application. The examiner finds the second argument unpersuasive with respect to overcoming the ineligibility rejection under 35 USC 101. These alleged improvements are similar to: instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result; arranging transactional information on a graphical 
	On pp. 23-25 of the Amendment, the applicant argues that the pending claims are directed to significantly more than the abstract idea. A first point raised by the applicant is that the second step of the Alice test is satisfied when the claim limitations involve more than performance of well understood, routine, conventional activities previously known to the industry, which is based on the Berkheimer case. A second point raised by the applicant is that the elements of each claim must be examined both individually and as an ordered combination because even if one or more additional elements are well-understood, routine, conventional activity when considered individually, the combination of them may amount to an inventive concept. A third point raised by the applicant is that factual evidence must be provided to support any conclusion that elements of the pending claims recite, both individually and in combination, no more than well-understood, routine, and conventional activities.
	The examiner finds the arguments and points raised in the preceding paragraph unpersuasive. While the well-understood, routine, and conventional rationale forms a part of Step 2B of the patent eligibility analysis (see MPEP 2106.05), claims that overcome the rationale still may be found ineligible because Step 2B requires all relevant considerations to be evaluated, including those discussed in MPEP 2106.05(a)-(c), (e), (f), (g), and (h). The conclusion that the pending claims are ineligible includes rationales from MPEP 2106.05(a), (d), (f), and (g). Where insignificant extra-solution activity and well-understood, routine, and conventional activity rationales (see MPEP 2106.05(d) and (g)) were used in the rejection, sufficient evidence to support those rationales was provided via citations to case law principles in the relevant MPEP sections. Thus, in the 35 USC 101 rejection above, sufficient factual evidence has been provided for the rationales when required, and moreover, alternative 
On pp. 25-32 of the Amendment, the applicant traverses the existing prior art rejections under 35 USC 103 based on various combinations of the cited Ghosh, Conyack, Gudla, and Philips references. Specifically, the applicant argues that the cited references fail to disclose or suggest the claimed “portfolio loan information,” “portfolio record,” and related loan-based recitations of claims 1, 9, and 16; and the cited references also fail to disclose or suggest the claimed “metric information module” limitations of claims 8 and 20. Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection relies on the newly cited Pawar reference, in combination with the Ghosh reference, to establish the obviousness of the above-quoted “portfolio” and “loan” limitations. And as explained in the 35 USC 103 section above, Ghosh already discloses the claimed “metric information module” limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2009/0024539 A1 to Decker discloses a method and system for assessing credit risk in a loan portfolio of a lending institution, the assessment involving use of a risk rating. (See abstract.)
U.S. Pat. App. Pub. No. 2011/0106692 A1 to Moore et al. discloses a loan portfolio manager system that is provided to predict and prioritize loans at risk of default and foreclosure. (See abstract.)
U.S. Pat. App. Pub. No. 2013/0346274 A1 to Ferdinand et al. discloses an electronic financial trading platform. (See abstract.)
U.S. Pat. App. Pub. No. 2014/0236860 A1 to Camrass discloses a method of measuring concentration capital in a bank's loan portfolio and facilitating exchanging of loans. (See abstract.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918.  The examiner can normally be reached on Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald J. O’Connor, can be reached 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624